Citation Nr: 0727418	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-16 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right knee disability, to include osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from January 1988 until March 
2001.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that during the appeal process the claims 
folder was transferred from the St. Louis, Missouri RO to the 
Lincoln RO.


FINDINGS OF FACT

1.  In an unappealed February 2002 rating decision (veteran 
was notified on February 21, 2002), the RO denied the 
veteran's original claim of entitlement to service connection 
for a right knee disability on the basis of no current 
disability.

2.  Evidence added to the record since the February 2002 
rating decision is new, but it is does not provide a 
reasonable possibility of substantiating the claim for 
service connection for a right knee disability, to include 
osteoarthritis.


CONCLUSIONS OF LAW

1.  The RO's February 2002 decision is final as to the claim 
of service connection for a right knee disability.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has not been received since the 
February 2002 rating decision and the veteran's claim for 
service connection for a right knee disability, to include 
osteoarthritis, is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court issued 
a decision that established new requirements with respect to 
the content of the VCAA notice for reopening claims.  
According to the Court, in the context of a claim to reopen, 
the Secretary must look at the bases for the denial in the 
prior decision and to respond by providing the appellant with 
a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.

VA satisfied its duty to notify as to the claims by means of 
an August 2004 letter from the RO to the appellant.  The 
letter informed him of what evidence was required to 
substantiate each claim and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
pertinent evidence and/or information in his possession to 
the AOJ.  The August 2004 letter also referenced the previous 
final denial of a claim for service connection for a right 
knee condition and noted that the service connection claim 
was denied because there was no history of injury to the 
right knee.  Moreover, while notice was not provided in the 
above notice letter, or in any other correspondence, that a 
disability rating and effective date would be assigned in the 
event of award of the benefit sought, this omission is not 
prejudicial to the veteran.  Indeed, because the veteran's 
claim to reopen is denied in the instant decision, VA's 
failure to provide notice as to the assignment of a 
disability rating and/or effective date has no adverse impact 
on the veteran.  

In Pelegrini v. Principi, 14 Vet. App. 412 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records and reports of post-
service VA treatment and examination.  Additionally, the 
claims file contains the veteran's statements in support of 
his claim.  The Board has carefully reviewed his statements 
and concludes that there has been no identification of 
further available evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  The Board notes that VA 
medical opinions were obtained and sufficient competent 
medical evidence is of record to make a decision on this 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  
New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2006).  The RO noted in the 
January 2005 rating decision on appeal that the service 
connection claim for a right knee condition (osteoarthritis) 
was reopened and it adjudicated the claim on the merits.  
Nevertheless, the question of whether new and material 
evidence has been received to reopen such claim must be 
addressed in the first instance by the Board because the 
issue goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 
1383.  The Board has characterized the claim accordingly.

It should be pointed out that VA promulgated amended 
regulations implementing the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  There was a new provision, 38 
C.F.R. § 3.156(a), which redefines the definition of "new and 
material evidence."  This provision is applicable only for 
claims filed on or after August 29, 2001.  The appellant's 
claim to reopen the service connection claim in question was 
received in July 2004.  As such, the amended provision is for 
application in this case and is set forth below.

"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

Historically, a February 2002 rating decision by the St. 
Louis RO denied the veteran's claim seeking service 
connection for a right knee condition based on a finding of 
no current disability.  The veteran was notified of the 
February 2002 rating decision via a letter dated February 21, 
2002.  The appellant did not perfect an appeal of this 
decision, and it became final.  38 U.S.C.A. § 7105.  

The evidence of record at the time of the most recent final 
denial, in February 2002, discloses that the veteran 
complained of falling on the ground as was noted in a service 
medical record dated January 25, 1988.  It was noted that the 
veteran was sent to the emergency room with an abrasion to 
the right knee that measured 4 centimeters by 4 centimeters.  
Additionally, the veteran complained of dull aches in both 
knees off and on for the last 4 months as noted in a service 
medical record dated April 11, 1990.  Objective examination 
revealed no swelling, tenderness, warmth or redness.  The 
veteran had a full range of motion and his ligaments were 
noted to be intact.  No history of direct knee injury was 
reported by the veteran.  The diagnosis was arthralgia both 
knees, rule out tendonitis.  A report of a clinical 
evaluation, dated in June 1994, noted the veteran had normal 
lower extremities.  The veteran's clinical separation 
examination in February 2001 also revealed normal lower 
extremities and the report of medical history at separation 
did not note any complaints by the veteran regarding his 
right knee.  

A report of a post-service VA examination performed in 
January 2002 noted that the veteran's claims folder and 
service medical records were reviewed, to include the April 
1990 complaint of knee pain.  The veteran reported to the 
examiner an onset of right knee pain in 1995.  After 
performing a physical examination, the VA examiner diagnosed 
the veteran with right knee arthralgia.  See DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY 149 (30th ed. 2003) (defining 
arthralgia as "pain in a joint").  The examiner did not 
find any "intrinsic specific pathology with reference to the 
right knee."  X-ray examination at that time revealed a 
normal right knee.  The examiner noted the absence of 
complaints related to the right knee between 1990 and 1995 
and from 1995 until discharge from service.  The examiner 
found no disability with reference to the right knee.     

The evidence added to the record subsequent to the last final 
denial, in February 2002, includes VA treatment and 
examination reports.  The VA treatment reports include a 
September 2003 MRI of the veteran's right knee.  The MRI 
revealed mild osteoarthritis of the right knee.  The veteran 
was afforded a VA examination in December 2004.  After 
reviewing the claims folder, interviewing the veteran, and 
performing a physical examination, the 2004 VA examiner 
diagnosed the veteran with osteoarthritis of the right knee.  
The examiner opined that it is less likely as not that the 
veteran's current right knee disability was related to his 
active military duty. 
The examiner further opined that the veteran's "athletic 
endeavors in the weightlifting area are responsible for his 
right knee complaints rather than the onset of such a problem 
in 1988 (during military duty)."  The 2004 VA examiner was 
asked to review the veteran's claim folder again in February 
2005 and to specifically note the April 1990 service medical 
record in which the veteran complained of dull aches in both 
knees.  The examiner noted the veteran was treated 
conservatively in service and pointed out that the service 
medical records do not indicate further complaints regarding 
the knees throughout the remainder of his service.  The 
examiner opined that "it is less likely as not that the 
veteran's current knee condition is related to the single 
complaint of pain in service."  The 2005 VA examiner noted 
obesity as the etiology of the veteran's mild medial 
compartmental joint narrowing and mild osteoarthritic 
findings from the December 2004 examination   

The Board finds the evidence added to the record since the 
last final denial, when considered in conjunction with the 
record as a whole, is not cumulative and redundant, and was 
not of record at the time of the February 2002 rating 
decision.  In particular, the Board notes that the evidence 
added to record since the last final denial reveals a current 
right knee disability, osteoarthritis, which was not 
previously clinically established or considered by the agency 
decisionmakers.  Thus, it is new and not cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened.  
However, the Board does not find the "new" evidence to be 
material.  As previously noted, "material" evidence relates 
to an unestablished fact necessary to substantiate the claim.  
This has been satisfied.  However, new and material evidence 
must also raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).

The Board finds that the evidence added to the record since 
the last final denial of the veteran's claim for service 
connection for a right knee disability does not raise a 
reasonable possibility of substantiating the claim because an 
element of a service connection claim is still missing.  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  The Board notes 
that in-service right knee complaints were established as of 
the February 2002 determination.  Also, the Board finds that 
the veteran has now established a current disability, which 
was lacking at the time of the February 2002 rating decision.  
However, the veteran is still missing the third element of a 
service connection claim-medical evidence of a nexus between 
the current disability and the in-service right knee 
complaints.  As previously noted, the veteran did not have 
medical evidence of a nexus at the time of the February 2002 
rating decision.  The veteran was afforded a VA examination 
after a current disability was established, but the December 
2004 and February 2005 VA examiner did not find the veteran's 
current right knee disability to be related to any in-service 
right knee complaint.  Therefore, the Board finds that a 
reasonable possibility of substantiating the claim has not 
been raised by the new evidence.  

In the absence of clinical evidence suggesting a nexus to 
service, the Board concludes that the additional evidence is 
not new and material and the claim for service connection a 
right knee disability, to include osteoarthritis remains 
denied.  Further, the Board finds that the veteran's 
statements linking his current right knee disability to his 
period of active duty are cumulative and redundant of his 
contentions previously considered at the time of the February 
2002 RO denial, and do not raise a reasonable possibility 
that the current right knee disability is linked to service 
when considered in conjunction with the record as a whole.

Accordingly, the Board finds that an element of service 
connection claim that was missing at the time of the prior 
final denial in February 2002 remains deficient, namely 
medical evidence that the veteran has a current right knee 
disability that is related to his active military service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.


ORDER

New and material evidence not having been received, the claim 
for service connection for a right knee disability, to 
include osteoarthritis, is not reopened.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


